


110 HR 2140 IH: To provide for a study by the National Academy of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2140
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Ms. Berkley (for
			 herself, Mr. Porter,
			 Mr. Thompson of Mississippi,
			 Mr. Crowley,
			 Mr. LoBiondo,
			 Mr. Heller of Nevada,
			 Mr. Walz of Minnesota,
			 Mr. Cohen,
			 Mr. Meeks of New York,
			 Mr. Al Green of Texas,
			 Mr. Berman,
			 Mr. Frank of Massachusetts,
			 Mr. Ruppersberger,
			 Mr. Yarmuth,
			 Mr. Serrano,
			 Mr. McGovern,
			 Mr. Towns,
			 Mr. Pascrell,
			 Ms. Jackson-Lee of Texas,
			 Mr. Payne,
			 Mr. Clay, Mr. Capuano, Mr.
			 Larson of Connecticut, Mr. Ryan of
			 Ohio, Ms. Linda T. Sánchez of
			 California, Mr. Weiner,
			 Mr. Ackerman,
			 Mrs. Maloney of New York,
			 Mr. Wexler,
			 Mr. Meek of Florida,
			 Mrs. Napolitano,
			 Mr. Peterson of Minnesota,
			 Mr. Melancon,
			 Mr. Abercrombie,
			 Mr. Hill, Mr. Taylor, Mr.
			 Thompson of California, Ms.
			 Watson, Mr. Lewis of
			 Georgia, Mr. Conyers,
			 Ms. Kilpatrick,
			 Mr. Gutierrez,
			 Mr. Costello,
			 Ms. Loretta Sanchez of California,
			 Mr. Moore of Kansas,
			 Ms. Corrine Brown of Florida,
			 Mrs. Jones of Ohio,
			 Mr. Nadler,
			 Mr. Rangel,
			 Mr. Honda,
			 Mr. Hastings of Florida,
			 Mr. Davis of Illinois,
			 Mr. Langevin,
			 Mr. Faleomavaega,
			 Mr. Hinchey,
			 Ms. Schakowsky,
			 Mr. Gonzalez,
			 Mr. Grijalva,
			 Mr. Israel,
			 Mr. Costa, and
			 Mr. Clyburn) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Financial Services and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a study by the National Academy of
		  Sciences to identify the proper response of the United States to the growth of
		  Internet gambling.
	
	
		1.Short titleThis Act shall be known as the
			 Internet Gambling Study Act.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds as follows:
				(1)Gambling is regulated primarily by State
			 and tribal governments and Federal statutes governing the interstate placement
			 of wagers are outdated.
				(2)Over the past
			 decade, the number of Americans gambling on the Internet has risen dramatically
			 to several million, accounting for over half of a multibillion dollar worldwide
			 market.
				(3)Many observers and industry analysts
			 believe that it is impossible to stop the sale of most products or services
			 over the Internet.
				(4)Congress recently approved the Unlawful
			 Internet Gambling Enforcement Act, which imposes civil and criminal penalties
			 for the acceptance of any financial instrument by those engaged in the business
			 of unlawful Internet gambling.
				(5)Congress must
			 focus on establishing safeguards against gambling by minors, compulsive
			 gambling, fraud, money laundering, and other forms of abuse.
				(6)Although
			 interpretations of a recent ruling of the World Trade Organization's appellate
			 body differ, legal experts agree that it calls into question whether certain of
			 Federal and State gambling laws violate the commitments of the United States
			 under the General Agreement on Trade and Services.
				(7)While only the United States and Antigua
			 and Barbuda are parties to that dispute, the ruling could have ramifications
			 for all interested parties, from the European Union to Australia.
				(b)PurposeThe purpose of this Act is to provide for a
			 detailed examination by the National Research Council of the National Academy
			 of Sciences of the issues posed by the continued spread and growth of
			 interstate commerce with respect to Internet gambling, as well as the impact of
			 the Unlawful Internet Gambling Enforcement Act on Internet gambling in the
			 United States.
			3.Comprehensive
			 study of internet gambling
			(a)Study
			 required
				(1)In
			 generalThe National Research
			 Council of the National Academy of Sciences shall enter into a contract to
			 conduct a comprehensive study of Internet gambling, including the existing
			 legal framework that governs such activities and transactions and the impact of
			 the Unlawful Internet Gambling Enforcement Act on Internet gambling in the
			 United States.
				(2)Issues to be
			 consideredThe study
			 conducted under paragraph (1) shall include—
					(A)a review of existing Federal, State,
			 tribal, local, and international laws governing various forms of wagering over
			 the Internet, the effectiveness of such laws, and the extent to which such
			 provisions of law conform or do not conform with each other;
					(B)an assessment of the proliferation of
			 Internet gambling, including an analysis of its availability and use within the
			 United States;
					(C)a determination of the impact of Internet
			 gambling on minors and compulsive gamblers and the availability of regulatory
			 and technological safeguards to prevent or mitigate these impacts;
					(D)a determination of the extent to which
			 terrorists and criminal enterprises are utilizing Internet gambling for fraud
			 and money laundering purposes and the availability of regulatory and
			 technological safeguards to prevent or mitigate these impacts;
					(E)an assessment of the impact of the
			 Unlawful Internet Gambling Enforcement Act on the availability and use within
			 the United States of Internet gambling, and on the adverse effects of Internet
			 gambling identified in subparagraphs (C) and (D);
					(F)an assessment of recent technological
			 innovations and the practices of other nations and international bodies that
			 license and regulate Internet gambling, and the practicality of using similar
			 systems to establish a legal framework in the United States;
					(G)an analysis of the issues of federalism
			 that are presented by legislative and administrative proposals designed to
			 address the proliferation of illegal Internet gambling, given the interstate
			 and international character of the Internet as a medium, and the potential for
			 State and tribal governments to create a legal and regulatory framework for
			 online gambling within their jurisdictions or among those jurisdictions where
			 online gambling is legal;
					(H)an assessment of
			 the problems posed by unregulated international Internet gambling to United
			 States interests and the potential means, if any, by which the Federal
			 Government may seek international cooperation in addressing these
			 concerns;
					(I)an analysis of the potential impact of
			 recent World Trade Organization rulings regarding Internet gambling and the
			 long-term impact on existing and future United States trade agreements under
			 the General Agreement on Trade and Services; and
					(J)an analysis of the potential tax revenue
			 that could be generated by a legal, licensed, regulated Internet gambling
			 industry in the United States.
					(b)Final
			 reportThe contract entered
			 into under subsection (a) shall require that the National Research Council
			 submit to the President, the Congress, State Governors, and Native American
			 tribal governments a comprehensive report on the Council’s findings and
			 conclusions not later than 12 months after the date upon which the contract is
			 entered into.
			
